1
2                                                                   JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   MARY ELENA MERCADO,                      Case No. 8:18-cv-00764-MWF-MAA
12                       Plaintiff,           JUDGMENT
13          v.
14   NANCY A. BERRYHILL, Acting
15   Commissioner of Social Security,

16                       Defendant.
17
18         In accordance with the Order Accepting Findings and Recommendations of
19   United States Magistrate Judge filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Acting Commissioner of
21   Social Security is reversed and this matter is remanded for further administrative
22   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23
24   DATED: July 30, 2019
25
26                                    _______________________________________
                                      MICHAEL W. FITZGERALD
27                                    UNITED STATES DISTRICT JUDGE
28
